Citation Nr: 0535014	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-25 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for chronic snoring.

3.  Entitlement to service connection for gastric reflux 
disorder.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to a higher initial rating for service-
connected status post vasectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
December 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Washington, DC 
that, in pertinent part, granted service connection and a 
noncompensable rating for status post vasectomy, and denied 
service connection for a low back disability, chronic 
snoring, reflux disorder, and a right ankle disability.  
Although he filed a notice of disagreement on many issues, 
the veteran perfected an appeal only for a higher rating for 
status post vasectomy, and for the denial of service 
connection for the disabilities listed above.  

The issues of entitlement to service connection for a low 
back disability, chronic snoring, reflux disorder, and a 
right ankle disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected status post vasectomy is 
manifested by intermittent pain in the right testicle, with 
no evidence of testicular atrophy.  The evidence does not 
show that this intermittent pain is analogous to severe or 
complete neuritis, neuralgia, or paralysis of the ilio-
inguinal nerve. 



CONCLUSION OF LAW

The criteria for a rating higher than 0 percent for status 
post vasectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.115b, 4.124(a), Diagnostic Codes 
7523 and 8530 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case the veteran first raised his claim of 
entitlement to an increased initial evaluation in his May 
2003 Notice of Disagreement, which was clearly after the 
appealed rating decision.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, in a March 2001 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a July 2003 
Statement of the Case (SOC).  These documents provided them 
with notice of the law and governing regulations, including 
the requirements for a higher evaluation for his vasectomy 
residuals, as well as the reasons for the determinations made 
regarding his claim.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran with respect to this claim.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of the veteran's service medical records 
and post-service medical records and examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Analysis

The veteran contends that his service-connected status post 
vasectomy is more disabling than currently evaluated.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Service medical records reflect that in June 1993, the 
veteran underwent an elective vasectomy.  

In a May 2002 rating decision, the RO established service 
connection for status post vasectomy.  As this disability is 
an unlisted condition, the RO rated it by analogy as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7523.  See 38 C.F.R. 
§ 4.20.  Under that diagnostic code, a noncompensable rating 
is warranted when there is complete atrophy of only one 
testicle; a 20 percent evaluation may be assigned where 
complete atrophy of both testicles is shown.  38 C.F.R. § 
4.115b, Diagnostic Code 7523.

On urological examination performed for VA by a private 
physician in September 2001, the veteran denied dysuria.  He 
complained of recurrent pain in the right testicle.  On 
examination, the penis and urethral orifice were normal, and 
both testicles were of normal size and consistency.  There 
was a spermatocele on the right side.  There were no signs of 
infection or tumor.  The pertinent diagnoses were a 
spermatocele of the right testicle, and recurrent testalgia 
of the right testicle.  The examiner opined that the 
recurrent pain in the right testicle was probably caused 
through the vasectomy in the form of "scar tissue nerve 
irritation."  He added that the spermatocele was not the 
cause of pain, and that there was normal testicular blood 
flow.

By a statement dated in January 2004, the veteran said he had 
scar tissue, as well as intermittent tenderness and pain in 
the penis and scrotum which lasted for ten minutes or less.  
He asserted that a 10 percent rating should be assigned for 
this disability under Diagnostic Code 7804.

No atrophy of a testicle has been clinically shown.  Thus, 
the criteria of Diagnostic Code 7523 do not provide a basis 
for a compensable rating for the veteran's service-connected 
status post vasectomy.

There is no evidence of chronic epididymo-orchitis or 
deformity of the penis, and thus a higher rating is not 
warranted under 38 C.F.R. § 4.115b, Diagnostic Codes 7525 or 
7522.  Although the veteran argues that a higher rating 
should be assigned under 38 C.F.R. § 4.118, Diagnostic Code 
7804, this code pertains to scars of the skin, not internal 
scar tissue, and is not applicable in this case.

Finally, the Board finds that a higher rating for the 
veteran's service-connected status post vasectomy may not be 
assigned under 38 C.F.R. § 4.124(a), Diagnostic Code 8530, 
since there is no evidence that the veteran's intermittent 
pain is analogous to severe or complete neuritis, neuralgia, 
or paralysis of the ilio-inguinal nerve. 

The Board finds, therefore, that the criteria for a higher 
rating for status post vasectomy have not been met since the 
initiation of the veteran's claim for service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The preponderance of the evidence is against the veteran's 
claim for a higher rating for status post vasectomy.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher initial rating for status post vasectomy is denied.


REMAND

With respect to the veteran's claims for service connection, 
although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran served on active duty for many years, and it 
appears that all of his service medical records are not on 
file.  In particular, a report of his retirement physical 
examination is not on file, and a September 2000 service 
medical record reflects that such an examination was 
apparently conducted.  The RO should attempt to obtain any 
additional service medical records, including the report of 
the veteran's retirement physical examination.  38 U.S.C.A. 
§ 5103A(c)(1) (West 2002).  

Relevant post-service medical records should also be 
obtained.  38 U.S.C.A. § 5103A(b), (c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

The veteran is advised that he may submit pertinent evidence 
demonstrating that he has a current low back disability, 
snoring disability, gastric reflex disorder, and a right 
ankle disability which are related to service.  38 U.S.C.A. 
§ 5103(a) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability, snoring, gastric reflux 
disorder, or a right ankle disability 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should attempt to obtain any 
additional service medical records, 
including the report of the veteran's 
service retirement physical examination.

3.  The RO should then re-adjudicate the 
claims on appeal, with consideration of 
all additional evidence received since 
the July 2003 statement of the case.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


